Judgment and order reversed and new trial granted, with costs to appellant to abide event, on the ground that the verdict is against the weight of evidence. The particular findings of fact of which the court disapproves being that the verdict of the jury that the defendant was not negligent and that the plaintiff was guilty of contributory negligence was against the weight of evidence. All concurred; Kellogg, J., on the ground that the verdict is inconsistent with the finding against the Buick Company on the same trial; except Smith, P. J., and Lyon, J., who dissented.